IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE
STATE OF WASHINGTON,                      )       No. 75362-2-1
                                          )
                      Respondent,         )
                                          )
      v.                                  )
                                          )
ABDULLAH HASSAN EKRIEM,                   )       UNPUBLISHED OPINION
                                          )
                      Appellant.          )      FILED: February 20, 2018
                                          )                                         cr>

      PER CURIAM. Abdullah Ekriem challenges his conviction for delivery of heroin.

His court-appointed attorney has filed a motion to withdraw on the ground that there is

no basis for a good faith argument on review. Pursuant to State v. Theobald, 78 Wash. 2d
184, 470 P.2d 188(1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493(1967), the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's brief should be
      furnished the indigent and (3)time allowed him to raise any points that he
      chooses;(4) the court—not counsel—then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Ekriem's counsel on appeal filed a brief with

the motion to withdraw. Ekriem was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. Ekriem did not file a

supplemental brief.

       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has
No. 75362-2-1/2


independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

          Was defense counsel ineffective for failing to object to the prosecutor's

          characterization of witness testimony in closing argument?

          Was defense counsel ineffective for failing to object to the trial court's failure

          to enter written findings of fact and conclusions of law?

This court also raised and considered the following potential issues:

          Did the trial court err failing to appoint an interpreter?

       The potential issues are wholly frivolous. The motion to withdraw is granted and

the appeal is dismissed.


                                                  FOR THE COURT:


                                                       e
                                                       -. ‘t ei-